Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The respondents have no lien or claim to the real property, or any interest in the subject-matter of this action, entitling them to be made parties defendant. Their rights, if any, were determined by the judgment of foreclosure and sale in the action in which Adelina Lettera was party plaintiff. (McDermott v. Lawyers Mortgage Co., 232 N. Y. 336; Civ. Prac. Act, § 1085.) Kapper, Hagarty, Scudder and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm.